F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                        September 23, 2005
                                TENTH CIRCUIT
                                                                           Clerk of Court

 UNITED STATES OF AMERICA,
              Plaintiff-Appellee,                         No. 05-8021
 v.                                           (D.C. Nos. 03-CV-206-ABJ and 00-
                                                      CR-175-02-ABJ)
 LARRY MESE,                                             (D. Wyoming)
              Defendant-Appellant.


                                      ORDER


Before EBEL, McKAY, and HENRY, Circuit Judges.



      After examining Petitioner’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se 28 U.S.C. § 2255 prisoner appeal. Defendant was

convicted of conspiracy to distribute more than fifty grams of methamphetamine

in violation of 21 U.S.C. § 846. He appealed the legality of his sentence,

alleging, inter alia, that it violated the principles articulated in Apprendi v. New

Jersey, 530 U.S. 466 (2000). We affirmed his conviction and sentence on

March 5, 2002. United States v. Mese, 41 Fed. Appx. 152 (10th Cir. 2002).
Thereafter, Defendant filed a § 2255 motion with the district court alleging

ineffective assistance of counsel because his attorney failed to advise Defendant

to proceed to trial on stipulated facts and did not prepare him for a conviction.

Before the district court ruled on the motion, Defendant sought permission to

amend his motion in light of the then-recent Supreme Court decision in Blakely v.

Washington, 542 U.S. 296 (2004), which was denied. The district court noted,

however, that “Mr. Mese will be able to seek certification to file a second motion

under § 2255” if Blakely is given retroactive applicability. Rec., Vol. I, Tab 13,

at 3. The district court ultimately denied Defendant’s § 2255 motion.

       The district court also denied Petitioner’s request for a certificate of

appealability. The issues Defendant now raises are the same as addressed by the

district court.

       He has renewed that request with this court. In order for us to grant a

certificate of appealability, Petitioner must make “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2003). To do so,

Petitioner must demonstrate “that reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal

quotations and citation omitted).


                                          -2-
      We have carefully reviewed the briefs, the district court’s disposition, and

the record on appeal. Nothing in the facts, the record on appeal, or Petitioner’s

brief raises an issue which meets our standard for the grant of a certificate of

appealability. For substantially the same reasons as set forth by the district

court’s July 27, 2004, and January 18, 2005, orders, we cannot say “that

reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner.” 1 Id.

      We DENY Petitioner’s request for a certificate of appealability and

DISMISS the appeal.

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




      1
       Our decision is reinforced by this circuit’s opinion in United States v.
Price, where we held that Blakely is not a watershed rule of law entitled to
retroactive effect to initial § 2255 motions. 400 F.3d 844, 849 (10th Cir. 2005).

                                          -3-